     Case: 3:19-cv-00003-DMB-JMV Doc #: 183 Filed: 02/26/21 1 of 1 PageID #: 1565




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

KATHRYN P. WITTNER                                                                 PLAINTIFF

V.                                                                  NO. 3:19-CV-3-DMB-JMV

RUTH P. SCHWARTZ, et al.                                                        DEFENDANTS


                                            ORDER

        On February 24, 2021, the parties filed a joint motion asking the Court to “enter a final

order dismissing this matter with prejudice and with each party bearing its own fees and costs.”

Doc. #182. The motion represents that “the parties have reached a Full and Final Settlement

Agreement.” Id. at 1.

        In light of the parties’ settlement, the joint motion [182] is GRANTED. This case is

DISMISSED with prejudice with each party bearing its own fees and costs.

        SO ORDERED, this 26th day of February, 2021.

                                                    /s/Debra M. Brown
                                                    UNITED STATES DISTRICT JUDGE
